Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.1 Page 1 of 11 \y
i

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN Pin Ny

. . Case:2:19-cr-20472
United States of America, Judge: Cohn, Avern

MJ: Patti, Anthony P.
Plainti Filed: 07-15-2019 At 01:53 PM
aintiff, INFO USA V NEWWBY (DA)

V. VIO: Count One: 18 U.S.C. § 1343 —
Wire Fraud
D1- Christian Newby,
Count Two: 18 U.S.C. §
Defendant. 1028A(a)(1) — Aggravated
Identity Theft

Count Three: 18 U.S.C. §
922(g)(3) — Unlawful User of
Controlled Substances in
Possession of Firearms and
Ammunition

Forfeiture Allegation

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:

| COUNT ONE
! (18 U.S.C. § 1343 — Wire Fraud)

D-1 CHRISTIAN NEWBY
At times material to this information:

Amtrak operated a nationwide system of passenger rail transportation.

1
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.2 Page 2 of 11

Amtrak customers were able to purchase Amtrak tickets electronically,
through the Amtrak Mobile Application and Amtrak.com. Customers seeking to
purchase Amtrak tickets online were required to provide personal identifying
information, such as their name, address, as well as credit card information,
including card verification value and expiration date, which was often used to pay
Amtrak for the requested tickets. Amtrak verified the customer information,
including the credit card information, and charged the credit card prior to issuing the
customer a ticket.

Customers who cancelled an Amtrak ticket that they had previously
purchased, were often issued a voucher, or credit, by Amtrak for the amount of the
ticket purchased. This voucher could be used by the customer as a credit for future
Amtrak ticket purchases.

Company A operates a virtual private computer network for its customers.
Company A customers can access the Internet using Company A computer servers,
which are located in Chicago, Illinois.

Ebay is a business that facilitates consumer-to-consumer and business-to-
consumer sales through its website, thus allowing individuals to post items for sale
on Ebay’s website for other Ebay users to purchase.

Paypal operates an online payments system, and is used by certain Ebay users

to pay for purchased items.
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.3 Page 3 of 11

Victim A is an individual residing in Houston, Texas.

Defendant CHRISTIAN NEWBY resided in the Eastern District of Michigan.

From on or about March 29, 2018, and continuing until at least January 31,
2019, at Chicago, in the Northern District of Illinois, the Eastern District of
Michigan, and elsewhere, the Defendant, CHRISTIAN NEWBY, knowingly
devised, intended to devise, and participated in a scheme to defraud and to obtain
money and property from Amtrak, credit card issuing banks, Victim A and others by
means of materially false and fraudulent pretenses, representations, and promises.

It was part of the scheme that NEWBY obtained credit card information for
more than 1100 credit cards, without the card holders’ authorization (the “stolen
credit card information”), including the credit card information of Victim A.

It was further part of the scheme that NEWBY used the stolen credit card
information without the authorization of the card holders, including Victim A, to
purchase Amtrak tickets online using Amtrak.com or the Amtrak Mobile
Application. NEWBY used the stolen credit card information without the
authorization of the true account holders. In doing so, NEWBY fraudulently
misrepresented that he had authority to purchase tickets from Amtrak using the
stolen credit card information.

It was further part of the scheme that NEWBY misrepresented and concealed

his true identity while using the stolen credit card information to purchase Amtrak
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.4 Page 4 of 11

tickets. For instance, NEWBY used Company A computer servers to conceal the
manner in which he accessed Amtrak.com and the Amtrak Mobile Application.

It was further part of the scheme that after purchasing Amtrak tickets using
the stolen credit card information, NEWBY cancelled the Amtrak tickets and
received vouchers for the value of those tickets from Amtrak. Because the Amtrak
tickets were purchased with stolen credit card information, NEWBY did not
personally pay for any of the Amtrak tickets. Instead, the true account holders for
the stolen credit card information paid the costs, or, if they contested the charges,
the credit card issuing bank or Amtrak incurred the costs of the ticket.

It was further part of the scheme that NEWBY advertised and sold the Amtrak
vouchers on Ebay.com at a fraction of their face value. NEWBY used the names of
third parties, without their authorization, to create the Ebay accounts he used to sell
the Amtrak vouchers. Typically, NEWBY listed vouchers for sale before purchasing
Amtrak tickets or obtaining vouchers. After an Ebay customer purchased a voucher,
NEWBY would either purchase an Amtrak ticket using stolen credit card
information and create a voucher, or NEWBY would use an existing voucher to fill

the customer’s order.

 

It was also part of the scheme that NEWBY received payment for Amtrak
 oucher via PayPal. The PayPal accounts NEWBY used to receive payment for the

vouchers were registered under the names of third parties, without their
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.5 Page 5of 11

authorization.

It was further part of the scheme that NEWBY concealed, misrepresented, and
hid, and caused to be concealed, misrepresented, and hidden, the existence, purpose
and acts done in furtherance of the scheme.

As aresult of the scheme NEWBY fraudulently caused Amtrak to issue more
than $540,000 in ticket vouchers and caused losses in that same amount to Amtrak,
credit card issuing banks and credit card holders. On or about July 31, 2018, at
Chicago, in the Northern District of Illinois, Eastern Division, the Eastern District
of Michigan and elsewhere, the Defendant, NEWBY, for the purpose of executing
the scheme, knowingly caused to be transmitted by means of wire communication
in interstate commerce, certain writings, signs, and signals, from Chicago, Illinois,
to a location outside of Illinois, namely a posting on eBay advertising an Amtrak
voucher, with an approximate value of $373, in violation of 18 U.S.C. § 1343.

COUNT TWO
(18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft)

On or about August 6, 2018, at Chicago, in the Northern District of Illinois,
Eastern Division, the Eastern District of Michigan, and elsewhere, the Defendant,
(CHRISTIAN NEWBY, did knowingly transfer, possess, and use, without lawful
authority, a means of identification of another person, namely, Victim A’s credit

card account number ending 6054, during and in relation to a felony, namely a
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.6 Page 6 of 11

violation of Title18 U.S.C. Section 1343, as alleged in Count One of the Indictment,

in violation of Title 18, United States Code, Section 1028A(a)(1).

COUNT THREE
(18 U.S.C. § 922(g)(3) — Unlawful User of Controlled Substances in Possession of
Firearms and Ammunition)

Del CHRISTIAN NEWBY

That on or about the 1° day of February, 2019, in the Eastern District of
‘Michigan, the Defendant, Christian Newby, then being addicted to
methamphetamine, a controlled substance as defined in 21 U.S.C. § 802, did
knowingly possess destructive devices, firearms, and ammunition, specifically:
Destructive Devices:

a. Device 1 — galvanized pipe and end caps, with a green fuse protruding from
the device, containing explosive powder, weighing approximately 430.91
grams.

Firearms and Ammunition:

a. One (1) Kahr Arms, Model E9, 9mm caliber pistol, serial# BC0202, loaded
with Seven (7) round magazine plus one (1) round in the chamber at time of
seizure. .

b. One (1) Keltec, Model ROB, 5.56 caliber assault weapon, serial# Z1Z52,
loaded with stick magazine plus one (1) round in the chamber at time of
seizure.

c. One (1) Inter Ordnance, Model AK Sporter, 7.62 caliber rifle, serial#
F043699, loaded with 70 rounds of ammunition in drum magazine plus one
(1) round in the chamber at time of seizure.

d. One (1) Fabriqu D'Armes, De Guerre De Precision, "Libia", .25 caliber semi-
automatic pistol, serial number 15378, including Six (6) round magazine, and
Seven (7) .25 caliber rounds of ammunition.
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.7 Page 7 of 11

Said destructive devices, firearms and ammunition having been shipped and
transported in interstate commerce, and affected interstate commerce, in violation of
Title 18, United States Code, Sections 922(g)(3).
FORFEITURE ALLEGATION
(18 U.S.C. § 924(d), 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c)
— Criminal Forfeiture)
D-1 CHRISTIAN NEWBY

The allegations contained in Counts One and Three of this Information are
hereby realleged and incorporated by reference for the purpose of alleging forfeiture
under Title 18, United States Code, Section 924(d), Title 18, United States Code,
Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

Upon conviction of the offense in violation of Title 18, United States Code,
Section 1343 set forth in Count One of this Information, the defendant, CHRISTIAN
NEWBY, shall forfeit to the United States of America, under Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any
property, real or personal, which constitutes or is derived from proceeds traceable to
the described fraudulent scheme. The property to be forfeited includes, but is not

|
limited to, the following:
|

e Approximately $208,615.00 currency seized in or about February 2019;
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.8 Page 8 of 11

e Funds seized from bank accounts located at University of Michigan
Credit Union Account ($3,590.72), JPMorgan Chase Bank ($5,798.20),
and Bank of America ($3,362.03);
e $1,794.65 seized from PayPal account;
e Miscellaneous jewelry, including: Gentleman’s Stainless Steel Rolex
Oyster Perpetual Air-King Wristwatch w/Sapphire Crystal, White
Sport Dial w/Smooth Hi-Polished Steel Bezel, 34mm case and
Gentleman’s Stainless Steel Rolex Oyster Perpetual Date Wristwatch
on a Steel Oyster Bracelet, 34mm Case Size w/ Hi-Polished Steel Bezel
& Black Dial; and
e Miscellaneous gold and silver, including two (2) 1985 loz Gold Maple
Coins, one (1) 1986 loz Gold Maple Coin, one (1) 2014 loz Gold
Krugerrand Coin, one (1) 1976 1oz Gold Krugerrand Coin, and one (1)
38.0 Dwt Silver Ingot.
In addition, the United States intends to seek a forfeiture money judgment for the
total amount of criminal proceeds that defendant derived from the fraudulent scheme

|
described in Count One.
| Upon conviction of the offense in violation of Title 18, United States Code,

Section 922(g)(3) set forth in Count Three of this Information, the defendant,

CHRISTIAN NEWBY, shall forfeit to the United States under Title 18, United
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.9 Page 9 of 11

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any
firearms, unregistered firearms, ammunition, and destructive devices involved in the
commission of the offense, including, but not limited to: the destructive devices,
firearms and ammunition specifically identified in Count Three of the Information
and One (1) Fabriqu D'Armes, De Guerre De Precision, "Libia", .25 caliber semi-
automatic pistol, serial number 15378, including Six (6) round magazine, and Seven
@) .25 caliber rounds of ammunition, and any other firearms, ammunition, or
destructive devices seized from 236 E. Lewis Avenue, Milan, Michigan, 8651 Exeter
Road, Carleton, Michigan, and 3901 Groveport Road, Unit C202, Obetz, Ohio in or
about February 2019.
If any of the property described above, as a result of any act or omission

of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelID.10 Page 10 of 11

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c).

| MATTHEW SCHNEIDER
| United States Attorney

Swe cs eck FE AD UAE

iJ uli Beck Robert Jerome White
Assistant United States Attorney Assistant United States Attorney
Chief, Drug Task Force 211 W. Fort Street, Suite 2001
| Detroit, MI 48226
Robert. White@usdoj.gov
(313) 226-9620
(1L6304282)

10
Case 2:19-cr-20472-AC-APP ECF No.1 filed 07/15/19 PagelD.11 Page 11o0f11

Case:2:19-cr-20472

Judge: Cohn, Avern

MJ: Patti, Anthony P.

Filed: 07-15-2019 At 01:53 PM
INFO USA V NEWWBY (DA)

 

United States District Court Crimi
Eastern District of Michigan minal Case Covet

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete

 

 

 

 

 

 

Companion Gasel fc mati Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll yes No AUSA’s Initials: ICT
* f

 

Case Title: USAV. Christian Newby

County where offense occurred : Monroe

Check One: Felony LJMisdemeanor _]Petty
Indictment/__¥ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

| [_]Corrects errors; no additional charges or defendants.
' {_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

July 15, 2019 2 Me) LW

Date Robert Jerome White
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9620

Fax: 313-226-3265

E-Mail address: Robert. White@usdoj.gov

Attorney Bar #: !L 6304282

1 Companidn cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

aven though ane of them may have already been terminated.
S/t¢
